 Case: 4:19-cv-02566-JAR Doc. #: 36 Filed: 08/27/20 Page: 1 of 4 PageID #: 243




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 QUINCY C. VAUGHN,                               )
                                                 )
                  Plaintiff,                     )
                                                 )
        v.                                       )              No. 4:19-CV-2566-JAR
                                                 )
 THOMAS GULLETT, et al.,                         )
                                                 )
                  Defendants.                    )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon a motion for preliminary injunction filed by self-

represented plaintiff Quincy C. Vaughn, an inmate at the Eastern Reception Diagnostic and

Correctional Center (“ERDCC”).       (ECF No. 30).    For the reasons discussed below, the motion

will be denied.

                                           Background

       On September 12, 2019, self-represented plaintiff filed a fifty-one (51) page complaint

pursuant to 42 U.S.C. § 1983 against ten (10) defendants in their official and individual capacities.

(ECF No. 1). On October 16, 2019, plaintiff filed his first motion for a preliminary injunction.

(ECF No. 9). In the motion, plaintiff requested the Court to order the Missouri Department of

Corrections (“MDOC”) to modify the job assignments of defendant correctional officers Weir and

Pacheco to ensure they would not be assigned to any cells or units in which plaintiff might be

housed. In support of his request, plaintiff stated that defendant Weir revoked his recreation time

in retaliation for filing a lawsuit against him. Plaintiff admitted that defendant Pacheco had not

taken any actions toward him and filed his request for a preliminary injunction as a preventative

measure.
  Case: 4:19-cv-02566-JAR Doc. #: 36 Filed: 08/27/20 Page: 2 of 4 PageID #: 244




        On December 5, 2019, the Court reviewed plaintiff’s complaint, found it to be deficient for

improperly joining into one lawsuit “a multitude of defendants and numerous claims against

them,” and directed him to file an amended complaint. (ECF No. 15). In the same Order, the

Court also denied plaintiff’s first motion for a preliminary injunction for the following reasons:

        Although the Court is sympathetic with plaintiff’s claims as to his loss of recreation
        time on one occasion, plaintiff has not met his burden in alleging that if defendant
        Weir is not reassigned, plaintiff will continue to lose his recreation time.
        Moreover, plaintiff has not shown that the loss of recreation time on one occasion
        necessitates placing a scheduling burden on the Department of Corrections/ERDCC
        to necessitate that defendant Weir never be assigned to a housing unit with plaintiff.
        Furthermore, the Court cannot restrain defendant Pacheco because plaintiff fears
        that this defendant may retaliate against him in the future.

(Id. at 11-12).

        Plaintiff filed an amended complaint on December 27, 2019 against three ERDCC

correctional officers in their individual capacities: Thomas Gullett, Unknown Pacheco and Tyler

Weir. (ECF No. 17). On June 22, 2020, the Court reviewed plaintiff’s complaint pursuant to 28

U.S.C. § 1915 and directed the Clerk of Court to issue process or cause process to issue on the

amended complaint against the three named defendants in their individual capacities. (ECF No.

22).

        On August 19, 2020, plaintiff filed a second motion for preliminary injunction against

defendant correctional officer Weir. (ECF No. 30). In the motion, plaintiff states he is a

practicing Muslim and does not eat pork due to a religious dietary limitation. Plaintiff claims that

on August 11, 2020 defendant Weir attempted to give him and his Muslin cellmate two pork trays,

but reluctantly provided non-pork trays. Plaintiff states that Weir “hesitated like he wasn’t going

to give [him his] tray before he finally did so.” (Id. at 2). Plaintiff told Weir he “did not want

him feeding [him] if he was going to act like that.” (Id.) Weir responded, “I’m not the one who

                                                  2
 Case: 4:19-cv-02566-JAR Doc. #: 36 Filed: 08/27/20 Page: 3 of 4 PageID #: 245




assaulted you. I’m not the one who beat your ass.” (Id.) After an “argument broke out,” plaintiff

claims Weir said, “You got a child beater and a woman beater all in one cell.” (Id. at 2-3).

Plaintiff claims Weir’s comment was an attempt to create a hostile environment amongst himself,

his cellmate, and other inmates. (Id.) Plaintiff asserts that his “life is in jeopardy around this

officer” and the “level of retaliation . . . is only going to get worse.” (Id.) As a result, plaintiff

requests the Court to order that Weir be reassigned to another housing unit.

                                             Discussion

         “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Nat. Res. Def. Council, Inc., 557 U.S. 7, 27 (2008). In determining whether to grant

a preliminary injunction, a district court applies “a flexible consideration of (1) the threat of

irreparable harm to the moving party; (2) balancing this harm with any injury an injunction would

inflict on other interested parties; (3) the probability that the moving party would succeed on the

merits; and (4) the effect on the public interest.” St. Louis Effort for AIDS v. Huff, 782 F.3d 1016,

1021 (8th Cir. 2015). See also Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109, 113 (8th Cir.

1981).

         In the prison context, a request for injunctive relief must always be viewed with great

caution because “judicial restraint is especially called for in dealing with the complex and

intractable problems of prison administration.” Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995).

For an injunction to issue, “a right must be violated” and the court must determine whether “a

cognizable danger of future violation exists and that danger must be more than a mere

possibility.” Id. at 521. The burden of proving that a preliminary injunction should be issued

rests with the party seeking injunctive relief. Mgmt. Registry, Inc. v. A.W. Cos., Inc., 920 F.3d


                                                  3
 Case: 4:19-cv-02566-JAR Doc. #: 36 Filed: 08/27/20 Page: 4 of 4 PageID #: 246




1181, 1183 (8th Cir. 2019).

       Here, plaintiff has not met his burden of demonstrating that a preliminary injunction should

be issued. The facts he has presented do not demonstrate a threat of irreparable harm should an

injunction not be issued. Plaintiff claims that on August 11, 2020 defendant Weir hesitated in

providing him with a non-pork meal tray, but that he was ultimately given the correct meal.

Plaintiff does not allege he was denied food or that there was a significant delay in receipt of his

meal. As to Weir’s alleged comments made to plaintiff, mere words are generally not enough to

support a claim of a constitutional violation. See Martin v. Sargent, 780 F.2d 1334, 1339 (8th Cir.

1985) (stating that name calling is not a constitutional violation for purposes of a 42 U.S.C. § 1983

action). Thus, plaintiff has not sufficiently alleged that a right was violated. Plaintiff has also

not shown that Weir’s hesitancy to provide him with a religiously compliant meal on one occasion,

despite evidencing unprofessionalism, necessitates that this Court place a scheduling burden on

the MDOC/ERDCC. Furthermore, plaintiff’s allegation that Weir’s retaliation is “only going to

get worse” in the future is not a sufficient basis for the issuance of a preliminary injunction as the

“danger must be more than a mere possibility. See Goff, 60 F.3d at 521.

       As such, the Court must decline to impose a mandatory injunction at this time.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff Quincy C. Vaughn’s motion for a preliminary

injunction is DENIED without prejudice.        [ECF No. 30]

Dated this 27th day of August, 2020.


                                                  ________________________________
                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE

                                                  4
